department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you are organized and operated to promote a particular brand on behalf of your members who are all dealers of that particular brand your activities are not directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for your members you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax_exempt_and_government_entities_division date date legend c name of brand d name of brand e name of organization f name of brand o name of company p name of state s name of county t date we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below do you qualify for exemption under sec_501 of the code no for the reasons explained below dear issues facts your information submitted indicates that you were incorporated under the laws of the state of p on t letter cg catalog number 47628k the purpose clause in your articles of incorporation states the specific purpose of this corporation is to advance the brand image and recognition of the c d and o brands of e vehicles through cooperative advertising efforts of the s county vehicle dealers representing those brands the activity description supmitted with your application affirms the purpose clause in your articles of incorporation by stating that your activities consist of promoting joint_interests of its member dealers and dealerships and will use an outside advertising company to promote c d and f dealers in the s area the activity narrative goes on to say that the specific purposes of your organization are to advance the brand image and recognition of the c d and f through cooperative advertising efforts of the s county vehicle dealers representing those brands and advertising activities are conducted by the organization of behalf of the members on a continual basis in the s area the activity is limited to those entities actively engaged in the sales and service of new f c or d vehicles who are duly authorized holders of o’s dealer sales and service agreements your membership is limited to dealerships actively engaged in the sales and service of new c d and f vehicles who are duly authorized holders of o dealer sales and service agreements who are doing business in the s area and who are participating in a local marketing and advertising program there is only one class of members you currently have eleven members your activities only benefit your members you indicate that factory contribution comprises of your financial support and that these contributions are reimbursements for advertising costs you pool the advertising costs which are billed to o under a co-op agreement program which reimburses the advertising costs all your members are franchised dealers selling o's products and collectively have signed up for an advertising co-op program with the use of an advertising agency as per your bylaws article sec_5 in the event a member ceases to engage in the retailing of f c or d vehicles its membership shall automatically cease and terminate your bylaws article xiii also states that separate_accounts will be created for each brand of o represented by the members and shall be titled the brand account each member's contribution shall be deposited into the brand account for the brand the member sells law sec_501 provides for exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce letter cg catalog number 47628k or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_55_444 states that an organization formed to promote the business of a particular industry that carries out its purposes primarily by conducting a general advertising campaign to encourage the use of products and services of the industry as a whole is exempt from tax notwithstanding that such advertising to a minor extent constitutes the performance of particular services for its members revrul_56_84 states that an organization operated primarily for the purpose of promoting selling and handling the national advertising in its members’ publications is engaged in the performance of particular services for individual members as distinguished from activities for the improvement of the business conditions of its members as a whole and therefore is not entitled to exemption from federal_income_tax as a business league revrul_67_77 states that an organization composed of dealers in a certain make of automobile in a designated area is organized and operated for the primary purpose of financing general advertising campaigns to promote with funds contributed by dealer members the sale of that make of automobile held the organization is performing particular services for its members and is not entitled to exemption from federal_income_tax as a business league under sec_501 of the internal_revenue_code of revrul_67_295 states that an organization composed of businessmen may qualify for exemption where its activities are limited to holding luncheon meetings devoted to a discussion review and consideration of the various problems in a particular industry directed to the improvement of business conditions for the industry as a whole an organization whose members represent diversified businesses that own rent or lease computers produced by a single computer manufacturer does not qualify for exemption under sec_501 revrul_83_164 1983_2_cb_95 the tax_court held that the american automobile association a national association of individual auto owners and affiliated auto clubs did not qualify as a business league because the association's principal activities consisted of securing benefits and performing particular services for members 19_tc_1146 in 440_us_472 the supreme court held that an association of a particular brand name of muffler dealers did not qualify for sec_501 status because it was not engaged in the improvement of business conditions of a line_of_business this effectively settled the line_of_business issue in 948_f2d_360 7th cir the court concluded that an association of computer users did not qualify for exemption under irc letter cg catalog number 47628k c because it essentially benefited users of b m equipment application of law you are not a business league as described in sec_501 because you are not organized to improve business conditions of one or more lines of business as defined under this sub section you are not as descried in sec_1_501_c_6_-1 of the income_tax regulations because your activities are not directed to the improvement of business conditions of one or more lines of business and you are formed to provide particular services to your members you are not similar to the organizations described in revenue rulings and in that your purpose and activities are directed at the promotion of your members’ businesses and therefore the promotion of c d and f which are specific brands not an industry as a whole you are similar to the organization described in revrul_56_84 in that you are engaged in the performance of particular services for individual members you are providing advertising for your members who have to be sellers of a particular brand you are similar to the organizations in revrul_67_77 and like that organization your membership is restricted to dealers of specific makes of automobiles in a designated area your primary purpose is to advertise and promote the products and services of your members you are similar to the organization in 19_tc_1146 since your sole purpose is to provide particular services to your members you are similar to the organization in 440_us_472 and 948_f2d_360 7th cir since your sole purposes is to promote a particular brand applicant’s position you indicate that you fit best under other business league as a group of members with a common business_interest in promoting o's brand products through a co-operative advertising reimbursement program you state that the rulings in revenue rulings and support you because you are composed of retail dealers that conduct a general advertising campaign to encourage the use of products and services of o’s dealerships in the s area you also state that you are different from for-profit organizations that conduct similar activities in that your purpose is to benefit the members mutually through cooperative advertising efforts you were incorporated for the purposes of promoting joint advertising interest of its member dealer and dealerships and that the common business_interest shared is to advance brand image and recognition of o brand products to improve the relationship between certain dealers and the public letter cg catalog number 47628k in addition you state that service response to applicant’s position your organization is not promoting the industry as a whole the application and the subsequent correspondence show that your organization is formed to provide advertising for the benefit of your members who are all dealers of specific brands of products business conditions of one or more lines of business and you are formed to provide particular services to your members therefore you do not meet the definition of operating for the improvement of the information you provided with conclusion you are organized and operated to promote a particular brand on behalf of your members who are all dealers of that particular brand your activities are not directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons accordingly we conclude that you are not exempt under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include the organization’s name address and employer_identification_number astatement that the organization wants to appeal the determination astatement of facts supporting the organization's position in any contested factual the date and symbols on the determination_letter issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired i o o the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included letter cg catalog number 47628k stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert s choi director exempt_organizations rulings agreements enclosure publication letter cg catalog number 47628k
